Citation Nr: 1103445	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  04-08 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1973 to May 1985.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision by 
the Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO).  In February 2005 and June 2007, the matter was 
remanded in order to schedule Travel Board hearings.  In December 
2007, a Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims file.  
In March 2008, this matter and that of service connection for a 
left knee disability were remanded for further development.  A 
July 2010 rating decision granted service connection for a left 
knee disability, and such matter is no longer before the Board.


FINDINGS OF FACT

1.  The Veteran's right eye strabismic amblyopia and high 
hyperopic astigmatic refractive error are congenital and 
developmental in nature.

2.  Right eye retinopathy, and mild nuclear sclerosis and 
cortical cataracts were not manifested in service and a 
preponderance of the evidence is against a finding that these eye 
disabilities are related to the Veteran's service.


CONCLUSION OF LAW

Service connection for a right eye disability is not warranted.  
38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.102, 
3.303, 4.9 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and his or her representative, if any, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 73 
Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 
444 F 3d. 1328 (Fed. Cir. 2006).

January and April 2003 letters informed the Veteran of the 
evidence and information necessary to substantiate the claim, the 
information required of him to enable VA to obtain evidence in 
support of the claim, the assistance that VA would provide to 
obtain evidence and information in support of the claim, and the 
evidence that he should submit if he did not desire VA to obtain 
such evidence on his behalf.  Although complete VCAA notice was 
not provided prior to the initial adjudication in this matter, 
the Veteran has had ample opportunity to supplement the record 
and to participate in the adjudicatory process following notice.  
A March 2006 letter provided additional notice to include 
regarding a disability rating and an effective date of award.  
The claim was reajudicated after all essential notice was given 
(curing any notice timing defect).  See October 2010 supplemental 
statement of the case.  

The Veteran's pertinent treatment records are associated with the 
claims file.  Pursuant to the Board's remand instructions the RO 
arranged for VA examinations in April and September 2010.  The 
Veteran's representative takes issue with the most recent 
(September 2010) VA examination report, specifically alleging 
that the examiner did not provide adequate reasons and bases for 
some of the opinions (see November 2010 written arguments).  The 
Board finds, to the contrary that the September 2010 examination 
is adequate as it considered the evidence of record and the 
reported history of the Veteran, was based on an examination of 
the Veteran, noted pertinent history and all physical findings 
necessary for a proper determination in the matter, and explained 
the rationale (stated in the outline of the evidence below) for 
the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (VA must provide an examination that is adequate for 
rating purposes). The Veteran has not identified any pertinent 
evidence that is outstanding.  VA's duty to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an obligation 
to provide reasons and bases supporting its decision, there is no 
need to discuss, in detail, every piece of evidence of record.  
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Congenital or developmental defects, refractive error of the 
eyes, and personality disorders, as such, are not diseases within 
the meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999). The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and an evaluation of its credibility and 
probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Veteran's service treatment records include, a January 1973 
enlistment physical which notes esotropia of the right eye; no 
diplopia was noted; testing revealed uncorrected vision was 
20/70, corrected to 20/50.  On October 1974 examination, right 
eye vision was noted to be 20/200 and corrected to 20/200.

March 1987 to April 2002 private records from J.B.D., M.D., show 
right eye surgery and subsequent treatment for strabismus. 

December 2001 to May 2002 private records from D.L.B., M.D., show 
treatment for eye disability.  Diagnoses include esotropia, right 
hypertropia, strabismus and diplopia.

On May 2003 VA eye examination (volume I), the Veteran reported 
that he had a problem with double vision and has had several eye 
muscle surgeries, both as a child and more recently in 1987 and 
1988.  The examiner noted that the problem that the Veteran was 
currently referring to was a longstanding problem dating back to 
the Veteran's childhood.  Physical examination revealed best 
corrected acuity of the right eye 20/80 at near; 20/60 at 
distance; motility was full; there was a right exotropia about 30 
prism diopters present, as well as a right hypertropia present; 
the Veteran reported double vision in the central 20 degrees 
which was noted to be equal to 5/200 vision.  The Veteran 
reported double vision in up and down gaze when he was looking to 
the right, which was noted to correspond to 15/200 for down in 
right and 20/70 for up in right.  At 31 to 40 degrees the Veteran 
again reported diplopia in right down gaze, which is 20/200.  He 
also reported it in right up gaze which is 20/40.  Right eye 
pressure by applanation was 14.  Right eye visual field was full.  
The internal examination was unremarkable with a cup to disk 
ratio of 0.25, macula and periphery being clear.  The examiner 
noted:

"The [Veteran] has a history of strabismus for which he has 
had multiple muscle surgeries and he currently experiences 
diplopia.  The chart has been attached with this report 
indicating areas of diplopia.  The [Veteran] is also 
amblyopic in the right eye again this is directly 
attributed to his history of strabismus."

VA records from 2000 to 2005 show ongoing treatment for right eye 
disability.

June 2006 statements from the Veteran's parents attest that he 
has a right eye disability.

In a November 2007 letter (See volume III of c-file), C.B.C., 
M.D. identifies the Veteran's eye disability as strabismus and 
diplopia; and notes that despite the Veteran's several eye muscle 
surgeries the problems are still present.

At the December 2007 Travel Board hearing, the Veteran testified 
that he began to experience double vision while in the service 
and the Reserves.  He stated that he underwent 2 surgeries while 
in the Reserves and it seemed to temporarily improve the 
situation however in time it began to deteriorate.

On April 2010 VA examination (vol. III), the examiner noted at 
the outset that the Veteran's C-file was not reviewed.  The 
Veteran reported his longstanding eye disability.  Right eye 
objective findings revealed visual acuity (central) without 
correction was 20/400; refraction and best corrected central 
vision was +6.25 -1.50 x 13 20/80- near 20/100; constant 
diagonal/vertical diplopia (the examiner noted that the Veteran 
was unable to see single in any gaze with or without correction); 
cover test without correction distance 6 esotropia with 4 right 
hypertropia; grossly normal visual field deficit.  The diagnoses 
were amblyopia right eye, more likely than not congenital; high 
hyperopia, likely etiology of amblyopia; type II diabetes with 
nonproliferative retinopathy.  The examiner noted that he was not 
able to contribute the history of extended near vision 
tasks/radar evaluations in service with the current visual 
defects noted on examination as the C-file was not available for 
review.  He noted that it was common for high hyperopia to cause 
amblyopia in one eye in childhood; and was also common for the 
amount of prescription to increase between childhood and 
adolescence as latent hyperopia becomes more symptomatic.

On May 2010, the Veteran's C-file was reviewed by the April 2010 
VA examiner.  The examiner noted that the Veteran's right eye 
amblyopia and decreased vision was more likely than not a pre-
existing (to service) condition.

June 2010 VA records show outpatient treatment for right eye 
disability.  

On September 2010 VA examination (vol. V), the Veteran reported 
blurred vision from childhood, he indicated that he had a lazy 
eye and 2 subsequent eye muscle surgeries at the ages of 4 and 5.  
He reported that during the service he vision became increasingly 
blurred.  He stated that he used a radar scope and did 
significant near work for 6 weeks for 12 to 18 hours per day at 
the beginning of active duty.  The Veteran also reported a 
history of diplopia during childhood in which he stated that 
subsequent surgery resolved.  He further indicated that while he 
was on active duty diplopia returned and he underwent additional 
eye muscle surgery in 1987 and 1988.  The examiner noted that the 
Veteran now has prism in spectacle lenses to resolve diplopia.  
Physical examination revealed that diplopia was present; there 
were abnormal funduscopic findings - mild vessel crossing 
defects, mild macular edema; distance acuity was 20/400 
uncorrected and 20/70 corrected; near acuity was 20/800-1 
uncorrected and 20/70-2 corrected; slit lamp findings were 
abnormal; lid/lacrimal was unremarkable; sclera/conjunctiva was 
quiet; cornea exhibited trace central endothelial pigment, arcus; 
anterior chamber exhibited narrow angle, no cell/flare; the iris 
was patent; lens exhibited trace cortical; the eye lens was 
intact.

The diagnoses were as follows:

Diagnosis #1 - "Strabismic Amblyopia, currently best corrected 
visual acuity at 20/70.  The Veteran reports long history of 
strabismus and blurred vision with surgical intervention at age 
4-5 and then age 40.  After review of literature, previous eye 
examinations, and documentation review of surgical intervention, 
it is my opinion that this condition is less than likely as not 
caused by, a result of, or exacerbated by any service connected 
condition or experience.  It is more than likely as not 
congenital in nature."

Diagnosis #2 - "High Hyperopic Astigmatic Refractive Error.  
Review of the c-file shows increase in refractive error from 1973 
to 1974, further increase also noted in 1988.  [Veteran] reports 
history of using radar scope and significant near work for 6 
weeks for 12 to 18 hours per day at beginning of active duty.  
Review of the literature demonstrates a natural progression of 
refractive error that occurs with the loss of accommodation, 
especially evident in patients with hyperopic correction.  This 
is further complicated in the amblyopic eye as variations in 
refractive error occur both as a result of clinician technique 
and patient response.  There is no evidence that excessive near 
work may cause hyperopic shift in prescription.  It is my opinion 
that the refractive error progression noted in 1973-1974 is 
developmental in nature rather than a result of an acquired 
condition."

Diagnosis #3 - "Diabetes Mellitus with mild non-proliferative 
retinopathy.  Best corrected visual acuity at 20/70.  Mild 
macular edema noted.  [Veteran] is not currently service 
connected for diabetes mellitus.  The retinopathy is at least as 
likely as not caused by or a result of diabetes mellitus."

Diagnosis #4 - "Mild Nuclear Sclerosis and Cortical Cataracts.  
Best corrected visual acuity 20/70.  Asymptomatic.  After review 
of the literature, and due to the type and intensity of cataract 
formation, it is my opinion that the cataract formation is less 
than likely as not caused by or a result of any service connected 
condition or experience.  Review of the c-file showed no 
diagnosis of cataract while active duty." 

The Board concludes that a preponderance of the evidence is 
against the Veteran's claim that his current right eye 
disabilities are related to his service.  While he alleges that 
his vision disability was aggravated by duties in service, there 
is no evidence supporting such allegations.  Specifically, the 
September 2010 examiner opined that there was no evidence from 
the literature that excessive near work (that the Veteran claims 
aggravated his right eye disability) may cause hyperopic shift in 
prescription.  In the absence of superimposed disease or injury, 
service connection may not be allowed for two of the causes of 
the Veteran's visual disability, strabismic amblyopia and high 
hyperopic astigmatic refractive error, even if visual acuity 
decreased in service, as they are not disabilities entitled to 
service connection as they are refractive error of the eye, and 
congenital in nature.  38 C.F.R. §§ 3.303(c), 4.9; VA 
ADJUDICATION PROCEDURE MANUAL M21- 1MR, pt. III, subpt. iv, ch. 4 
§ B, 10d.  

Regarding the Veteran's other eye conditions, the evidence 
indicates that current right eye retinopathy is related to the 
Veteran's non-service connected diabetes.  Furthermore, there is 
no evidence that the Veteran's current right eye cataracts are 
service related.  They were not manifested in service.  He has 
not submitted any evidence suggesting they might be related to 
service.

The Veteran's beliefs that his current eye disabilities are 
related to events during his service are not competent (medical) 
evidence, as he is a layperson, and lacks the training to opine 
regarding medical etiology.  The question is a complex medical 
question not capable of resolution by lay observation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Hence, a preponderance of the evidence is against the Veteran's 
claim of service connection for a right eye disability, and it 
must be denied.
ORDER

Service connection for a right eye disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


